t c summary opinion united_states tax_court betty l klebanoff petitioner v commissioner of internal revenue respondent docket no 9585-10s filed date william j curosh for petitioner chris j sheldon for respondent gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined an dollar_figure deficiency in petitioner’s federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 petitioner received dollar_figure in payments during which she did not report on her income_tax return she agrees that she received the dollar_figure but contends that it was a draw against future profits and not taxable in the alternative if the dollar_figure is considered taxable petitioner argues that she received it as an employee and that it is not subject_to self-employment_tax accordingly the questions we consider are whether the dollar_figure was a draw or a guaranteed_payment and if a guaranteed_payment whether it was subject_to self-employment_tax if the payment is taxable we must also consider whether petitioner is subject_to the accuracy-related_penalty background petitioner resided in arizona at the time her petition was filed mirus development mirus was an arizona limited_liability_company llc with rock solid ventures llc rock and the hospice house llc hospice as its only manager members during rock’s members were frederico buck and keith a colson rock group and hospice’s members hospice group were petitioner and christine a boehler ms boehler mirus was treated as a partnership for federal_income_tax purposes and reported on a calendar_year basis petitioner held a 25-percent interest in mirus through her 50-percent interest in hospice after filing her income_tax return petitioner received a schedule_k-1 partner’s share of income deductions credits etc from mirus that reflected a dollar_figure guaranteed_payment to petitioner petitioner received the dollar_figure from mirus during and admits that she did not report that amount on her income_tax return which was filed on or about date petitioner and ms boehler are registered nurses specializing in hospice care mr buck and mr colson were in the real_estate development business and were interested in developing and building hospice in-patient units petitioner and ms boehler met with messrs buck and colson and agreed to combine their expertise to develop run and sell hospice in- patient units they merged their expertise by forming the llcs hospice and rock petitioner and ms boehler were without capital or a source_of_income and initial discussions focused upon a flow of payments to hospice group during the developmental stages of the project an understanding was reached whereby petitioner and ms boehler would receive payments during development of the project and the amounts received would reduce their shares of any profit that resulted from the sale of the units as a result of the negotiations mirus was formed with hospice and rock as equal members and the four individuals with equal shares in mirus essentially as partners through their llcs petitioner and ms boehler were involved in the venture with messrs buck and colson and during petitioner and ms boehler each received dollar_figure pursuant to the understanding reached by the parties an operating_agreement for mirus was not finally executed by the parties under the drafts of an operating_agreement petitioner and ms boehler were to receive an advance on distributions against their share of future profits of mirus equal to seventeen thousand dollars dollar_figure the ‘monthly draw’ petitioner and ms boehler understood from the discussions and drafts of operating agreements that the payments received they split six dollar_figure monthly payments thereby receiving dollar_figure each during were draws against any future profits of mirus in the preliminary discussions and after mirus was operational the monthly amounts petitioner was receiving were referred to as draws petitioner did not receive a form div dividends and distributions or schedule_k-1 from mirus until after her return was due and filed at the time that petitioner was attempting to prepare her tax_return she tried to contact mirus and messrs buck and colson but received no response when it was time to file her tax_return petitioner decided to file the return without reporting the dollar_figure because of the confusion created by the lack of information from mirus and the understanding that an amended tax_return could be filed when the confusion was resolved petitioner’s federal_income_tax return was filed on or about date similarly ms boehler did not include her dollar_figure on her tax_return taking the position that it was a draw or advance against future profits from the project a form_1065 u s return of partnership income was filed by messrs buck and colson for mirus on or after date that partnership return reflected that petitioner was a 25-percent partner and that the dollar_figure payment she received was a guaranteed_payment subject_to self-employment_tax subsequently petitioner consulted with a tax professional and an amended partnership return was prepared for mirus showing hospice and rock as its partners rather than the four individuals at the time petitioner filed her tax_return the relationship with messrs buck and colson was strained and there was a lack of communication it was petitioner’s position that she was not a partner in mirus and that hospice was subsequently petitioner filed an amended form_1065 for mirus reflecting hospice as a partner instead of petitioner and ms boehler hospice group asked but was not permitted to see the detailed financial information for mirus at some point during things began to unravel in hospice group’s relationship with rock group rock group offered hospice group a reduced percentage of the enterprise percent coupled with the elimination of their monthly payments petitioner was unable to proceed without the monthly payments and she and ms boehler hired an attorney to represent their interests in the parting of ways or dissolution of the mirus enterprise by the end of the mirus venture was without substance and operations ceased in early hospice group’s attorney began negotiations with rock group and ultimately their relationship with hospice group was formally ended the mirus venture was not continued by messrs buck and colson and it ceased operations during discussion the parties’ controversy over the dollar_figure in payments petitioner received is focused upon the question of the nature of the payments petitioner contends that the payments were draws against her llc’s percentage of future sales of hospice care units respondent contends that the payments were guaranteed payments directly from mirus to petitioner the major differences between the two positions concern the type and amount of tax that would result generally payments received by a partner from a partnership that are determined without regard to the income of the partnership are classified as guaranteed payments under sec_707 and are taxable as ordinary_income under sec_61 payments received by a partner that are determined with regard to partnership income and or are in the nature of current or liquidating distributions may be taxable as capital_gain to the extent that they exceed a partner’s basis in the partnership see sec_731 additionally advances against distributive shares are treated as current distributions at the end of the year pursuant to sec_1_731-1 income_tax regs other differences are that payments made to a partner for services which are determined without regard to partnership income may be deductible by the partnership provided they otherwise satisfy the tests of sec_162 and that such payments may be subject_to social_security or self-employment_tax the record supports our holding that the dollar_figure in payments to petitioner was a draw against future earnings_of the partnerships petitioner and ms boehler brought their hospice care expertise to a business venture with two other individuals who were real_estate entrepreneurs the business venture was cast in an llc mirus and petitioner and ms boehler formed hospice a separate llc to be a 50-percent partner in mirus messrs buck and colson brought their real_estate expertise and capital to the venture their 50-percent interest in mirus was held through rock a separate llc negotiations resulted in an understanding that petitioner and ms boehler would receive advances against future distributions of profits the plan was to develop and sell five hospice care units and the partners would be entitled to their percentages of the profits through their llcs messrs buck and colson had bases in their partnership interests and petitioner and ms boehler did not it was therefore anticipated that the amounts petitioner received were against her share if any of the profits from the sale of hospice units the dollar_figure in payments was not paid from profits and it was not based on her performance of duties ultimately the venture did not succeed no income or profits materialized and mirus rock and hospice were for all practical purposes abandoned by the end of these circumstances resulted in petitioner’s receipt of payments totaling dollar_figure during which were intended as draws against future sales of hospice units but in effect resulted in liquidation of her partnership_interest sec_731 governs these circumstances under sec_731 in the case of the payment of a distribution by a partnership to a partner-- gain shall not be recognized to such partner except to the extent that any money distributed exceeds the adjusted_basis of such partner’s interest in the partnership immediately before the distribution because petitioner had no basis in her partnership_interest the dollar_figure is taxable as capital_gain to petitioner and is not subject_to self-employment_tax see sec_731 sec_1402 finally we consider whether petitioner is liable for a sec_6662 accuracy-related_penalty for negligence or disregard of rules or regulations and or a substantial_understatement_of_income_tax under sec_6662 and for a taxpayer may be liable for a 20-percent penalty on any underpayment_of_tax attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 and b and negligence is any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard means any careless reckless or intentional disregard sec_6662 2ultimately it is irrelevant whether hospice and rock or petitioner and the other venturers were the partners of mirus the entire conglomeration of entities and the operation of the venture was without vitality or substance and ceased to operate as of the end of the parties during attempted to settle their interests but no further activity directed toward developing and selling hospice units occurred after because of our holding that the dollar_figure was a draw and resulted in capital_gain it is unnecessary to consider petitioner’s alternative argument an underpayment is not attributable to negligence or disregard to the extent that the taxpayer shows that the underpayment is due to reasonable_cause or good_faith 115_tc_43 affd 299_f3d_221 3d cir see also sec_1_6662-3 sec_1_6664-4 income_tax regs a substantial_understatement_of_income_tax is an understatement that exceeds the greater of percent of the tax required to be shown on the tax_return or dollar_figure sec_6662 petitioner was aware that she received dollar_figure in payments from mirus during she did not understand the legal or technical ramifications of those payments she made attempts to contact mirus and messrs buck and colson but she did not receive any response regarding the dollar_figure in payments petitioner did not receive any notification from mirus before her income_tax return was due and was filed at the time her income_tax return was due and being filed in petitioner’s lawyer was engaged in negotiations in an attempt to work out some settlement of her interest in mirus there was uncertainty about whether petitioner would receive additional_amounts from mirus and or messrs buck and colson and as to the nature of the payments already received petitioner decided to wait and file an amended_return for after she was able to better address the taxability of the dollar_figure in payments the events that culminated in the filing of the first mirus partnership return and petitioner’s income_tax return were followed in relatively short order by respondent’s audit of petitioner’s return and the issuance of a notice_of_deficiency petitioner consulted tax professionals who advised her and caused her to file an amended partnership return for mirus reflecting that the dollar_figure in payment was a draw and that hospice and rock were the partners of mirus it was therefore reasonable for petitioner to take the position that the dollar_figure was not taxable in her tax_year under those circumstances petitioner’s actions were reasonable and she is not liable for an accuracy-related_penalty to reflect the foregoing decision will be entered under rule
